Title: To George Washington from Benjamin Stoddert, 9 September 1780
From: Stoddert, Benjamin
To: Washington, George


                        
                            Sir
                            War Office Septr 9. 1780.
                        
                        The board forwarded a letter yesterday from Col. Wood, to your Excellency, which contained some papers from
                            Brig. Hamilton for New York. If they are permitted to go in, Lt Conolly loan of the 62nd British Regt,
                            who brought them to this place—& who is permitted to return to Ireland, his native Country, by Congress, for the
                            benefit of his Health—wishes still to be the bearer of them, as (he says) Genl Philips will expect to receive them at his
                            hand. This Gentleman will stay at, or near Elizabeth Town, a week or ten days, in order to see Doctr Shields, his friend.
                            I have the honor to be with the highest respect. Yr Excellency’s Most obed. humble Serv. 
                        
                            by ord. Ben. Stoddert Secy

                        
                    